16‐364‐cv 
Nadia Intʹl Mkt. v. United States 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 26th day of April, two thousand seventeen. 
                     
PRESENT:  GUIDO CALABRESI, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR.,  
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

NADIA INTERNATIONAL MARKET,  
                               Plaintiff‐Appellant, 
                                                                                         16‐364‐cv 
                                         v.                              
                     
UNITED STATES OF AMERICA, 
                               Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      JASDEEP PANNU, Stowe, Vermont. 
 
FOR DEFENDANT‐APPELLEE:                                       MELISSA A.D. RANALDO, Assistant United 
                                                              States Attorney (Nikolas P. Kerest, Gregory L. 
                                                              Waples, Assistant United States Attorneys, on 
                                             the brief), for Eugenia A.P. Cowles, Acting 
                                             United States Attorney for the District of 
                                             Vermont, Burlington, Vermont. 
                   
                  Appeal from the United States District Court for the District of Vermont 

(Reiss, C.J.). 

                  UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                  Plaintiff‐appellant Nadia International Market (ʺNadia Marketʺ) appeals 

from a judgment of the district court entered December 7, 2015, granting summary 

judgment in favor of defendant‐appellee United States and dismissing Nadia Marketʹs 

complaint, which sought judicial review of its permanent disqualification from the 

Supplemental Nutrition Assistance Program (ʺSNAPʺ).  The district court explained its 

reasoning in an opinion and order filed December 2, 2015.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal.   

                  Nadia Market, a small grocery store in Winooski, Vermont, began 

participating in SNAP in November 2010.  In 2012, the Food and Nutrition Service 

(ʺFNSʺ), the agency of the United States Department of Agriculture that administers 

SNAP, began an investigation into unusual patterns of Electronic Benefit Transfer 

(ʺEBTʺ) transactions at Nadia Market.  Transaction reports for August through October 

2012 identified several types of statistically unusual EBT transactions, including (1) 

transactions ending in the same cents value (e.g., ʺ.00ʺ), (2) rapid successive purchases 



                                                2 
by different households, (3) rapid successive purchases involving the same household, 

(4) groups of transactions that largely depleted a householdʹs benefits over a period of 

minutes or hours, and (5) relatively high dollar‐value transactions given Nadia Marketʹs 

size and inventory.  As part of the investigation, FNS compared Nadia Marketʹs EBT 

activity from the three‐month period with that of other similarly sized, SNAP‐

authorized stores within one to two miles of Nadia Market.  Following this analysis, a 

FNS field officer visited Nadia Market to inspect its inventory, stock, layout, and 

pricing, and spoke with a store clerk. 

              On November 28, 2012, FNS notified Nadia Marketʹs owner, Yahya 

Ikhmayyis, that it had identified ʺclear and repetitive patterns of unusual, irregular, and 

inexplicable activity,ʺ and was considering permanently disqualifying Nadia Market 

from SNAP.  App. 46.  In subsequent communications, Ikhmayyis explained that the 

identified transactions resulted from allowing customers to purchase items on credit 

and rounding totals to the nearest dollar, in accordance with Iraqi custom.  Ikhmayyis 

also submitted a ledger of credit transactions. 

              On December 19, 2012, FNS sent a determination letter advising 

Ikhmayyis that it was charging Nadia Market with ʺtrafficking,ʺ or exchanging SNAP 

benefits for cash.  A.R. 177.  In the letter, FNS invited Ikhmayyis to provide additional 

documentation before a final decision was issued, as well as to request imposition of a 

civil money penalty instead of permanent disqualification.  After Ikhmayyis requested 



                                             3 
review of his case, the Administrative Review Branch (the ʺReview Branchʺ) provided 

Nadia Market with another opportunity to submit additional information.  Nadia 

Market submitted an affidavit from Ikhmayyis and an accountantʹs analysis of its EBT 

data and credit ledger.  The Review Branch nevertheless sustained the recommendation 

to permanently disqualify Nadia Market from SNAP.  FNS also determined that Nadia 

Market was not eligible for a civil money penalty in lieu of disqualification. 

              Nadia Market sought review of the agencyʹs decision in the district court 

pursuant to 7 U.S.C. § 2023(a).  After the close of discovery, the district court granted 

the governmentʹs motion for summary judgment.  Acknowledging that Nadia Market 

did not dispute the validity of any of the evidence on which FNS relied, the district 

court concluded that the government was entitled to judgment as a matter of law 

because Nadia Market had not established by a preponderance of the evidence that it 

did not engage in trafficking.  The district court further determined that FNSʹs decision 

to permanently disqualify Nadia Market from SNAP, rather than impose a civil 

monetary penalty, was not arbitrary and capricious.  This timely appeal followed. 

              On appeal, Nadia Market argues that (1) the government was not entitled 

to summary judgment because the EBT transaction data was insufficient to establish 

trafficking and support disqualification, and (2) FNSʹs decision to permanently 

disqualify Nadia Market from participating in SNAP rather than issue a civil monetary 

penalty was arbitrary and capricious.  We review a grant of summary judgment de novo, 



                                              4 
ʺconstru[ing] the evidence and draw[ing] all reasonable inferences in the light most 

favorable to the non‐moving party.ʺ  Proctor v. LeClaire, 846 F.3d 597, 607 (2d Cir. 2017).  

We affirm when ʺthere is no genuine dispute as to any material fact and the movant is 

entitled to judgment as a matter of law.ʺ  Id. (citations and internal quotation marks 

omitted).     

                        The Secretary of Agriculture may permanently disqualify any approved 

retail food store from participation in SNAP upon ʺthe first occasion or any subsequent 

occasion of a disqualification based on the purchase of coupons or trafficking in 

coupons or authorization cards by a retail food store.ʺ  7 U.S.C. § 2021(b)(3)(B).  Section 

2021(b)(3)(B) grants the Secretary discretion to impose a civil monetary penalty in lieu 

of permanent disqualification for trafficking ʺif the Secretary determines that there is 

substantial evidence that such store or food concern had an effective policy and 

program in effect to prevent violations of the chapter and the regulations.ʺ  Id. 

                        Upon disqualification, a retail food store operator may obtain judicial 

review by way of ʺa trial de novo . . . in which the court shall determine the validity of 

the questioned administrative action in issue.ʺ  7 U.S.C. § 2023(a)(13), (15).1  In 



                                                 
            1   The district court held that Nadia Market bore the burden of proving the 
invalidity of the agency action, a determination Nadia Market disputes on appeal.  Section 2023 
does not clearly specify which party bears the burden of proof in the review of a disqualification 
action.  Although we have not yet addressed the issue, other circuits have ruled that the party 
challenging the agency action bears the burden of proof.  See Fells v. United States, 627 F.3d 1250, 
1253 (7th Cir. 2010) (collecting cases).  We need not reach the issue here because, even assuming 


                                                      5 
conducting its review, ʺthe district court ʹmust reach its own factual and legal 

conclusions based on the preponderance of the evidence, and should not limit its 

consideration to matters previously appraised in the administrative proceedings.ʹʺ  

Ibrahim v. United States, 834 F.2d 52, 53‐54 (2d Cir. 1987) (quoting Modica v. United States, 

518 F.2d 374, 376 (5th Cir. 1975)).  When reviewing the sanction imposed by FNS, we 

assess ʺwhether the Secretaryʹs action was arbitrary or capricious, i.e., whether it was 

ʹunwarranted in law or without justification in fact.ʹʺ  Willyʹs Grocery v. United States, 656 

F.2d 24, 26 (2d Cir. 1981) (quoting Cross v. United States, 512 F.2d 1212, 1218 (4th Cir. 

1975) (en banc)).   

                        Here, the evidence in the record was sufficient to establish as a matter of 

law that Nadia Market engaged in trafficking of SNAP benefits and that, as a result, its 

disqualification from SNAP was appropriate.  FNS identified over two hundred 

statistically unusual EBT transactions, the timing and amount of which demonstrated 

that SNAP benefits were not being redeemed for items sold at Nadia Market.  The 

record indicates that Nadia Market lacked the high‐priced inventory or checkout 

mechanisms needed to process sales at the speed and total dollar value indicated on the 

transaction reports.  In addition, a comparison of Nadia Marketʹs inventory and 

redemption activity with that of similarly situated SNAP‐authorized retailers in 


                                                                                                                                                             
the Secretary bears the burden of proof, a reasonable factfinder could conclude only that Nadia 
Market had engaged in the trafficking of SNAP benefits. 


                                                                             6 
Winooski showed that Nadia Marketʹs average transaction and monthly redemption 

amounts dwarfed that of nearby stores selling comparable items at similar prices.   

              Nadia Market does not dispute the accuracy of the transaction reports, nor 

does it provide plausible alternative explanations for the suspect transactions.  

Although Nadia Market claimed that the suspect transactions were the result of 

customers buying goods on credit, its accountant was able to identify only three 

possible matches to the storeʹs credit ledger and suggested that timing of the 

transactions appeared problematic.  Nadia Marketʹs claim that FNS ignored certain 

probative evidence is misplaced, as the district court engaged in a de novo review of the 

evidence.  Moreover, the argument is belied by the final decision of the Review Board, 

which expressly referenced the credit ledger and the investigating officerʹs observations 

and interactions from his visit.  Furthermore, it was entirely proper for FNS to rely on 

transaction data alone in making its trafficking determination.  See 7 U.S.C. § 2021(a)(2) 

(allowing FNS to disqualify a participating store based on ʺon‐site investigations, 

inconsistent redemption data, or evidence obtained through a transaction report under 

an electronic benefit transfer systemʺ).  Accordingly, drawing all inferences in Nadia 

Marketʹs favor, a reasonable factfinder could conclude only that the agencyʹs trafficking 

determination was valid. 

              We also hold that FNSʹs decision to permanently disqualify Nadia Market 

rather than issue a civil monetary penalty was neither arbitrary nor capricious.  



                                             7 
Although FNS advised Nadia Market of its option to request a monetary penalty and 

establish its eligibility for one, Nadia Market never made such a request to the agency.  

Furthermore, there is no evidence in the record to suggest that Nadia Market was 

eligible for a civil monetary penalty.  See 7 C.F.R. § 278.6(i) (giving FNS discretion to 

impose a penalty in lieu of permanent disqualification for trafficking if store ʺtimely 

submits to FNS substantial evidence which demonstrates that [it] had established an 

effective compliance policy and program to prevent violations of [SNAP]ʺ). 

              Finally, based on our independent, de novo review of the record, we find 

no merit in Nadia Marketʹs arguments that the administrative process violated its due 

process rights. 

              We have considered Nadia Marketʹs remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                              8